Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-20-00379-CR

                                   Francisco SANCHEZ,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 399th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CR-3376
                         Honorable Frank J. Castro, Judge Presiding

BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE CHAPA, AND JUSTICE VALENZUELA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED March 31, 2021.


                                              _____________________________
                                              Rebeca C. Martinez, Chief Justice